--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request. Copies of this exhibit
containing the omitted information have been filed separately with the
Securities and Exchange Commission. The omitted portions of this document are
marked with a ***.





THE SHARES OFFERED HEREUNDER HAVE NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”) IN RELIANCE UPON
REGULATION S PROMULGATED UNDER THE SECURITIES ACT.  TRANSFER OF THESE SHARES IN
THE UNITED STATES OR TO U.S. PERSONS IS PROHIBITED, EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATIONS S, PURSUANT TO REGISTRATION UNDER THE SECURITIES
ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING
TRANSACTIONS IN THE COMMON STOCK OF THE COMPANY MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.


PURCHASE AGREEMENT




THIS PURCHASE AGREEMENT (“Agreement”) is made as of November 29, 2007 (the
“Effective Date”) by and between Altair Nanotechnologies Inc., a Canadian
corporation (the “Company”), and Al Yousuf, LLC, a United Arab Emirates limited
liability company (the “Investor”).


Recitals


A.           The Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation S (“Regulation S”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and


B.           The Investor wishes to purchase from the Company, and the Company
wishes to sell and issue to the Investor, upon the terms and conditions stated
in this Agreement, common shares of the Company (“Common Stock”); and


C.           Contemporaneous with the sale of the Common Stock, the parties
hereto will execute and deliver a Registration Rights Agreement, in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”), pursuant to
which the Company will agree to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder, and applicable state securities laws.


In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------


 

 
1.           Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is Controlled by, or
is under common Control with, such Person.


“Business Day” means a day, other than a Friday, Saturday or Sunday, on which
banks in New York City, New York and the United Arab Emirates are open for the
general transaction of business.


“Common Stock” has the meaning set forth in the Recitals.


“Company’s Knowledge” (including any derivation thereof such as “known” or
“knowing”) means the actual knowledge of the executive officers (as defined in
Rule 405 under the 1933 Act) of the Company, after due inquiry, including, but
not limited to, reviewing this Agreement.


“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).


“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
prospects or business of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
 
-2-

--------------------------------------------------------------------------------




“Per Share Price” means $3.50 per Share.
 
“Predecessor” means, with respect to the Company, an entity substantially all of
whose assets and business was acquired by the Company or one of its
Subsidiaries, whether through merger, consolidation, asset purchase, stock
purchase or otherwise.


“Purchase Price” means the product of the number of Shares multiplied by the Per
Share Price (which is $40,000,002).


“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities (as defined in the Registration Rights Agreement) pursuant to the
provisions of the Registration Rights Agreement by and among the Company and the
Investor as of the date hereof, amendments and supplements to such Registration
Statement, including post-effective amendments, all exhibits and all material
incorporated by reference in such Registration Statement.


“SEC Filings” has the meaning set forth in Section 4.6.


“Shares” means 11,428,572 shares of Common Stock.


“Subsidiary” means a Person of which the Company holds, directly or indirectly,
more than 40% of the outstanding equity interests.


“Transaction Documents” means this Agreement and the Registration Rights
Agreement.


“Transfer Agent” means Equity Transfer Services and Trust Company or the
successor transfer agent of the Company.


“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.


“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.


2.           Purchase and Sale of the Shares.  Subject to the terms and
conditions of this Agreement, on the Closing Date, the Investor shall purchase,
and the Company shall sell and issue to, the Shares in exchange for the Purchase
Price.


3.           Closings.
 
 
-3-

--------------------------------------------------------------------------------



 
(a)           Two Closings. The closing of the purchase and sale of the Shares
shall take place in two closings, each of which is referred to as a “Closing”
and shall be deemed to have occurred at the time (the “Closing Date”) on which
the Company receives truthful confirmation (including reference number) from the
custodian of the London Account (as defined below) that the applicable portion
of the Purchase Price has been transferred from the London Account (as defined
below) to the Company Account. At each Closing, the Investor shall wire transfer
the applicable portion of the Purchase Price to the London Account with
irrevocable instructions to the custodian of such account that the applicable
portion of the Purchase Price immediately be wire transferred to the Company
Account (and that a reference number for such transfer immediately be provided
to Edward Dickinson via email at edickinson@altairnano.com or by telephone at
the U.S. number (775) 858-3750).


The “London Account” is:


           ***


The “Company Account” is:


***


(b)           Initial Closing.  At the initial Closing (the “Initial Closing”),
the Investor shall purchase from the Company, and the Company shall sell to the
Investor, 2,857,142 of the Shares (the “Initial Shares”) in exchange for
$9,999,997 of the Purchase Price (the “Initial Purchase Price”).  The Initial
Closing shall occur (i.e. the Initial Purchase Price shall be received in the
Account) no later than November 30, 2007.  Within two (2) Business Days after
the receipt by the Company of the Initial Purchase Price in the Company Account,
the Company shall deliver to Akin Gump Strauss Hauer & Feld LLP, for the benefit
of the Investor, at the following address, 2029 Century Park East, Suite 2400,
Los Angeles, CA 90067-3012, Attn: Julie M Kaufer, Telephone (310) 229-1000, a
single certificate representing the Initial Shares registered in the name of the
Investor and with such legends as are contemplated by this Agreement.


(c)           Subsequent Closing.  At the subsequent Closing (the “Final
Closing”), the Investor shall purchase from the Company, and the Company shall
sell to the Investor, the remaining 8,571,430  of the Shares (the “Remaining
Shares”) in exchange for the remaining $30,000,005 of the Purchase Price (the
“Remaining Purchase Price”).  The Final Closing shall occur (i.e. the Remaining
Price shall be received in the Account) no later than December 10, 2007. Within
two (2) Business Days after the receipt by the Company of the Remaining Purchase
Price, the Company shall deliver to JP Morgan Securities Inc., for the benefit
of the Investor, at the address identified in Section 3(b) above, certificates
representing the Remaining Shares registered in the name of the Investor and
with such legends as are contemplated by this Agreement.  The certificates shall
be issued in such denominations, adding up to the number of Remaining Shares, as
reasonably requested by the Investor (and, absent specific instructions from the
Investor, there shall be three certificates, with two issued in denominations
representing approximately one-third of the total number of Shares and the third
issued in a denomination representing the remainder after taking into account
the Initial Shares, in each case with legends reflecting the different
expiration periods of the lock up covenants described in Section 8).
 
 
-4-

--------------------------------------------------------------------------------



 
4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investor that, subject to the exceptions fully,
fairly and specifically disclosed in the disclosure letter (referencing the
appropriate section and paragraph numbers) delivered by Company to the Investor
dated as of the date hereof (the “Disclosure Letter”), which exceptions shall be
deemed to be representations and warranties as if made hereunder, the following
statements are true, accurate, complete and not misleading as of the Effective
Date, except where another date is specified in the representation or warranty
(for the avoidance of doubt, if any section in the Disclosure Letter discloses
an item or information in such a way as to make its relevance to the disclosure
required by another section of the Disclosure Letter readily apparent based on
the substance of such disclosure, such matter shall be deemed to have been
disclosed in such other section of the Disclosure Letter, notwithstanding the
omission).   No other knowledge of the Investor relating to the Company will
prevent or limit a claim made by the Investor for breach of any of the
representations and warranties in this Section 4.  The Company may not put
forward the Investor’s knowledge (actual, constructive or imputed) of any facts
which might make any of the representations and warranties in this Section 4
untrue, inaccurate, incomplete or misleading as a defense to a claim for breach
of any of the representations and warranties.


4. 1           Organization, Good Standing and Qualification.  Each of the
Company and its Subsidiaries is a company duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization and has
all requisite company power and authority to carry on its business as now
conducted and to own its properties.  Each of the Company and its Subsidiaries
is duly qualified to do business as a foreign company and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary.


4. 2           Authorization.  The Company has full power and authority and has
taken all requisite action on the part of the Company, its officers, directors
and shareholders necessary for (i) the authorization, execution and delivery of
the Transaction Documents, (ii) authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Shares.  The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.


4. 3           Capitalization.  Section 4.3 of the Disclosure Letter sets forth
as of November 26, 2007 (a) the authorized capital stock of the Company; (b) the
number of shares of capital stock issued and outstanding; (c) the number of
shares of capital stock issuable pursuant to the Company’s stock plans; and (d)
the number of shares of capital stock issuable and reserved for issuance
pursuant to securities (other than the Shares and options or other rights
outstanding under the Company’s stock plans) exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company.  The
Company has not issued any shares of capital stock or any options, warrants or
other rights exercisable for, convertible into or exchangeable for any shares of
capital stock since the November 26, 2007. All of the issued and outstanding
shares of the Company’s capital stock have been duly authorized and validly
issued and are fully paid, nonassessable and free of pre-emptive rights and were
issued in full compliance with applicable state and federal securities law and
any rights of third parties.  No Person is entitled to pre-emptive or similar
statutory or contractual rights with respect to any securities of the
Company.  Except as described in the Company’s Quarterly Report on Form 10-Q for
the period ended September 30, 2007 (the “Most Recent Form 10-Q”) and in the
Disclosure Letter, (w) there are no outstanding warrants, options, convertible
securities or other rights, agreements or arrangements of any character under
which the Company or any of its Subsidiaries is or may be obligated to issue any
equity securities of any kind and except as contemplated by this Agreement, (x)
neither the Company nor any of its Subsidiaries is currently in negotiations for
the issuance of any equity securities of any kind, (y) there are no voting
agreements, buy-sell agreements, option or right of first purchase agreements or
other agreements of any kind among the Company and any of the security holders
of the Company relating to the securities of the Company held by them, and (z)
other than under the Registration Rights Agreement, no Person has the right to
require the Company to register any securities of the Company under the 1933
Act, whether on a demand basis or in connection with the registration of
securities of the Company for its own account or for the account of any other
Person (except for such registration rights that have been satisfied or are
being satisfied by means of a currently effective registration statement filed
by the Company).
 
 
-5-

--------------------------------------------------------------------------------



 
The issuance and sale of the Shares hereunder will not obligate the Company to
issue shares of Common Stock or other securities to any other Person (other than
the Investor) and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding security.


Except as set forth in the Amended and Restated Shareholder Rights Plan dated
October 15, 1999 between the Company and Equity Transfer Services, as rights
agent, the Company does not have outstanding shareholder purchase rights or
“poison pill” or any similar arrangement in effect giving any Person the right
to purchase any equity interest in the Company upon the occurrence of certain
events.


4.4           Valid Issuance.  The Shares have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investor), except
for restrictions on transfer set forth in the Transaction Documents or imposed
by applicable securities laws.


4.5           Consents.  The execution, delivery and performance by the Company
of the Transaction Documents and the offer, issuance and sale of the Shares
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official having jurisdiction over the Company or
any of its Affiliates that has not been obtained, including without limitation,
the NASDAQ Capital Market (the “NASDAQ Capital Market”) and the Company’s
shareholders, other than (a) filings that have been made pursuant to applicable
state securities laws and post-sale filings pursuant to applicable state and
federal securities laws which the Company undertakes to file within the
applicable time periods, (b) a Notification Form Listing Additional Shares to be
filed with the NASDAQ Capital Market, which the Company undertakes to file
promptly following the Effective Date, (c) a Current Report on Form 8-K
describing the Transaction Documents and the transactions contemplated by the
Transaction Documents, which the Company undertakes to file within four (4)
Business Days after the Effective Date, and (d) filings required by the
Registration Rights Agreement.   Subject to the accuracy of the representations
and warranties of the Investor set forth in Section 5 hereof, the Company has
taken all action necessary to exempt the issuance and sale of the Shares from
the provisions of any shareholder rights plan or other “poison pill”
arrangement, any anti-takeover, business combination or control share law or
statute binding on the Company or to which the Company or any of its assets and
properties may be subject and any provision of the Company’s Articles of
Continuance or Bylaws that is or could reasonably be expected to become
applicable to the Investor as a result of the transactions contemplated hereby,
including without limitation, the issuance of the Shares and the ownership,
disposition or voting of the Shares by the Investor or the exercise of any right
granted to the Investor pursuant to this Agreement or the other Transaction
Documents.
 
 
-6-

--------------------------------------------------------------------------------



 
4.6           Delivery of SEC Filings; Business.


(i)           The Company has made available to the Investor through the EDGAR
system, true and complete copies of the Company’s most recent Annual Report on
Form 10-K for the fiscal year ended December 31, 2006, and all other reports
filed by the Company pursuant to the 1934 Act since December 31, 2006, and prior
to the Effective Date (collectively, together with all Exhibits thereto and
incorporated by reference therein, the “SEC Filings”).  The SEC Filings are the
only filings required of the Company pursuant to the 1934 Act for such period.


(ii)           The Company and its Subsidiaries are engaged in all material
respects only in the business described in the SEC Filings, and to the extent
required by rules governing the content of the SEC Filings, the SEC Filings
contain a complete and accurate description in all material respects of the
business of the Company and its Subsidiaries, taken as a whole.


4.7           Use of Proceeds.  The net proceeds of the sale of the Shares
hereunder shall be used by the Company for working capital, capital
expenditures, and general corporate purposes, which may include acquisitions of
complementary businesses, products or technologies.


4.8           No Material Adverse Change.  Since September 30, 2007, except as
identified and described in the SEC Filings and filings made by Affiliates of
the Company on EDGAR pursuant to the 1934 Act, there has not been:


(i)           any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Most Recent Form 10-Q, except for changes
in the ordinary course of business which have not and could not reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate;
 
 
-7-

--------------------------------------------------------------------------------



 
(ii)           any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company, or
any redemption or repurchase of any securities of the Company;


(iii)           any material damage, destruction or loss, whether or not covered
by insurance to any assets or properties of the Company or its Subsidiaries;


(iv)           any waiver, not in the ordinary course of business, by the
Company or any Subsidiary of a material right or of a material debt owed to it;


(v)           any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or a Subsidiary, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results prospects or business of the Company and
its Subsidiaries taken as a whole (as such business is presently conducted);


(vi)           any change or amendment to the Company’s Articles of Continuance
or Bylaws, or material change to any material contract or arrangement by which
the Company or any Subsidiary is bound or to which any of their respective
assets or properties is subject;


(vii)          any labor union organizing activities or material labor
difficulties with respect to employees of the Company or any Subsidiary;


(viii)         any material transaction entered into by the Company or a
Subsidiary other than in the ordinary course of business;


(ix)           the loss of the services of any key employee, or material change
in the composition or duties of the senior management of the Company or any
Subsidiary;


(x)            any material changes in compensation arrangements with any key
employee, senior management or directors;


(xi)           the loss or threatened loss in writing of any customer which has
had or could reasonably be expected to have a Material Adverse Effect;


(xii)         any sale, assignment or exclusive license or transfer of the
Company’s Intellectual Property;


(xiii)        any material change in contingent obligations of the Company by
way of guaranty, endorsement, indemnity, warranty or otherwise; or
 
 
-8-

--------------------------------------------------------------------------------




(xiv)        to the Company’s Knowledge any events, occurrences, changes,
effects or conditions of any character that, individually or in the aggregate,
has had or could reasonably be expected to have a Material Adverse Effect.


4.9           SEC Filings; S-3 Eligibility.


(a)           At the time of filing thereof, the SEC Filings complied as to form
in all material respects with the requirements of the 1934 Act and did not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.


(b)           The Company is presently eligible to use Form S-3 to register the
Registrable Securities (as such term is defined in the Registration Rights
Agreement) for sale by the Investor as contemplated by the Registration Rights
Agreement.


(c)           The Company is in compliance in all material respects with all
provisions of the Sarbanes-Oxley Act of 2002 that are applicable to it as of the
Effective Date.


4.10           No Conflict, Breach, Violation or Default.  The execution,
delivery and performance of the Transaction Documents by the Company and the
issuance and sale of the Shares will not conflict with or result in a breach or
violation of any of the terms and provisions of, or constitute a default under
(i) the Company’s Articles of Continuance or the Company’s Bylaws, both as in
effect on the Effective Date (true and complete copies of which have been made
available to the Investor through the EDGAR system), or (ii)(a) any statute,
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company, any Subsidiary or any
of their respective assets or properties, or (b) any agreement or instrument to
which the Company or any Subsidiary is a party or by which the Company or a
Subsidiary is bound or to which any of their respective assets or properties is
subject.


4.11           Tax Matters.  The Company and each Subsidiary has timely prepared
and filed all tax returns, as amended, required to have been filed by the
Company or such Subsidiary with all appropriate governmental agencies and timely
paid all taxes shown thereon or otherwise owed by it.  All such tax returns are
true, complete, and correct in all material respects.  The charges, accruals and
reserves on the books of the Company in respect of taxes for all fiscal periods
are adequate in all material respects, and there are no material unpaid
assessments against the Company or any Subsidiary nor, to the Company’s
Knowledge, any basis for the assessment of any additional taxes, penalties or
interest for any fiscal period or audits by any federal, state or local taxing
authority except for any assessment which is not material to the Company and its
Subsidiaries, taken as a whole.  All taxes and other assessments and levies that
the Company or any Subsidiary is required to withhold or to collect for payment
have been duly withheld and collected and paid to the proper governmental entity
or third party when due, except where such failure to withhold or collect would
not have a Material Adverse Effect.  There are no tax liens or claims pending
or, to the Company’s Knowledge, threatened against the Company or any Subsidiary
or any of their respective assets or property.  There are no outstanding tax
sharing agreements or other such arrangements between the Company and any
Subsidiary or other corporation or entity. No audit in respect of any tax
liability is pending with respect to any tax liability shown on a tax return
filed by the Company or any Subsidiary.
 
 

 
-9-

--------------------------------------------------------------------------------


 
 
4.12         Title to Properties.  Except as disclosed in the SEC Filings, the
Company and each Subsidiary has good and marketable title to all real properties
and all other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.


4.13         Inventory.  The Company’s stock is of satisfactory quality and
saleable in the usual course of its business in accordance with its current
price list.  The Company has not supplied, or agreed to supply, defective or
unsafe products or products which fail to comply with their terms of sale.  No
products in a state ready for supply by the Company are defective or unsafe or
will fail to comply with terms of sale similar to terms of sale on which similar
products have previously been sold by the Company.  The Company’s level of stock
is reasonable having regard to current and anticipated demand.
 
4.14         Compliance with Laws.  The Company is in compliance with all laws
of any governmental body applicable to its business or operations, except where
the failure to be in compliance would not have a Material Adverse Effect.  The
Company has not received any written notice of or been charged with the
violation of any laws, except where such violation would not have a Material
Adverse Effect.
 
4.15         Certificates, Authorities and Permits.  The Company and each
Subsidiary possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, and neither the Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
such Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.  All such certificates, authorities and
permits are validly held by the Company.  The Company has complied with all
material terms and conditions thereof and the same will not be subject to
suspension, modification, revocation or nonrenewal as a result of the execution
and delivery of this Agreement or the consummation of the transaction
contemplated hereby.


4.16         Employees and Labor Disputes.  (a) No labor dispute with the
employees of the Company or any Subsidiary exists or, to the Company’s
Knowledge, is imminent, (b) to the Company’s  Knowledge, no union organizational
campaign is in progress with respect to the employees of the Company, (c) the
Company is not engaged in any unfair labor practice, (d) there is no unfair
labor practice charge or complaint against the Company pending, or, to the
Company’s Knowledge, threatened, (e) there are no pending, or, to the Company’s
Knowledge, threatened, charges against the Company or any current or former
employee of the Company, (f) the Company has not received written notice during
the past two years of the intent of any governmental body responsible for the
enforcement of labor or employment laws to conduct an investigation of the
Company and, to the Company’s Knowledge, no such investigation is in progress
and (g) the Company is in compliance in all material respects with all laws and
orders relating to the employment of labor and classification of persons as
employees, including all such laws and orders relating to wages, hours,
discrimination, civil rights, safety and the collection and payment of
withholding and similar taxes and the provision of employee benefits, except
where any such noncompliance shall not have a Material Adverse Effect.
 
 
-10-

--------------------------------------------------------------------------------



 
4.17           Benefit Plans.  The Company is in compliance with all of its
obligations under any employee benefit plan within the meaning of Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
under which any employee or former employee of the Company has any present of
future right to benefits or under which the Company has or may have any present
or future liability.  There is no multiemployer plan within the meaning of
Section 3(37) of ERISA under which the Company has or may have any present or
future liability.




4.18           Intellectual Property.


(a)           No Intellectual Property of the Company or its Subsidiaries which
is necessary for the conduct of Company’s and each of its Subsidiaries’
respective businesses as currently conducted has been or is now involved in any
cancellation or litigation, and, to the Company’s Knowledge, no such action is
threatened.  No patent of the Company or its Subsidiaries is involved in any
interference, reissue, reexamination or opposition proceeding.


(b)           All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or currently planned to be conducted to which the Company or
any Subsidiary is a party or by which any of their assets are bound (other than
generally commercially available, non-custom, off-the-shelf software application
programs) (collectively, “License Agreements”) are valid and binding obligations
of the Company or its Subsidiaries that are parties thereto and, to the
Company’s Knowledge, the other parties thereto, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which constitutes a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.


(c)           The Company and its Subsidiaries own or have the valid right to
use all of the Intellectual Property that is necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or currently proposed to be conducted and for the ownership,
maintenance and operation of the Company’s and its Subsidiaries’ properties and
assets, which ownership or right is, except as disclosed in the SEC Filings,
free and clear of all liens, encumbrances, adverse claims or obligations to
license (as licensor) all such owned Intellectual Property, other than licenses
entered into in the ordinary course of the Company’s and its Subsidiaries’
businesses.
 
 
-11-

--------------------------------------------------------------------------------


 


(d)           To the Company’s Knowledge, the conduct of the Company’s and its
Subsidiaries’ businesses as currently conducted does not infringe or otherwise
impair or conflict with (collectively, “Infringe”) any Intellectual Property
rights of any third party or any confidentiality obligation owed to a third
party, and, to the Company’s Knowledge, the Intellectual Property and
Confidential Information of the Company and its Subsidiaries which are necessary
for the conduct of Company’s and each of its Subsidiaries’ respective businesses
as currently conducted are not being Infringed in any material respect by any
third party.  There is no litigation or order pending or outstanding against the
Company or, to the Company’s Knowledge, threatened or imminent against the
Company, that seeks to limit or challenge or that concerns the ownership, use,
validity or enforceability of any Intellectual Property of the Company and its
Subsidiaries and the Company’s and its Subsidiaries’ use of any Intellectual
Property owned by a third party, and, to the Company’s Knowledge, there is no
valid basis for the same.


(e)           The consummation of the transactions contemplated hereby and by
the other Transaction Documents will not result in the alteration, loss,
impairment of or restriction on the Company’s or any of its Subsidiaries’
ownership or right to use any of the Intellectual Property or Confidential
Information which is necessary for the conduct of the Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted.


(f)           All software owned by the Company or any of its Subsidiaries, and,
to the Company’s Knowledge, all software licensed from third parties by the
Company or any of its Subsidiaries that is material to the conduct of the
Company’s and its Subsidiaries’ business as currently conducted (i) is free from
any material defect, bug, virus, or programming, design or documentation error;
(ii) operates and runs in a reasonable and efficient business manner; and (iii)
conforms in all material respects to the specifications and purposes thereof.


(g)           The Company and its Subsidiaries have taken reasonable steps to
protect the Company’s and its Subsidiaries’ rights in their Intellectual
Property and Confidential Information.  Each employee, consultant and contractor
who has had access to Confidential Information, the continued confidentiality of
which is necessary for the conduct of the Company’s and each of its
Subsidiaries’ respective businesses as currently conducted has executed an
agreement to maintain the confidentiality of such Confidential Information or is
subject to a fiduciary duty requiring that such confidentiality be
maintained.  Except under confidentiality obligations, to the Company’s
knowledge, there has been no material disclosure by the Company of any of the
Company’s or its Subsidiaries’ Confidential Information to any third party.  The
Company and its Subsidiaries have secured from all parties (including employees
thereof) who have created any portion of, or who would otherwise have any
ownership rights in or to, the Company’s and its Subsidiaries’ Intellectual
Property valid and enforceable written assignments of any such work, invention,
improvement or other rights to the Company and each Subsidiary.
 
 
-12-

--------------------------------------------------------------------------------



 
4.19           Environmental Matters.  Neither the Company nor any Subsidiary is
in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or, to the Company’s
knowledge, operates any real property contaminated with any substance that is
subject to any Environmental Laws, is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, and is subject to any claim
relating to any Environmental Laws, which violation, contamination, liability or
claim has had or could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate; and there is no pending or, to the Company’s
Knowledge, threatened investigation that could reasonably be expected to lead to
such a claim.  None of the following exists at any property or facility owned or
operated (whether by fee interest, leasehold interest, or otherwise) by the
Company: (a) under or above-ground storage tanks, (b) asbestos containing
material in any form or condition, (c) materials or equipment containing
polychlorinated biphenyls, or (d) landfills, surface impoundments, or disposal
areas.  Neither the Company nor any of its Predecessors or Affiliates has
treated, recycled, stored, disposed of, arranged for or permitted the disposal
of, transported, handled, or released any substance, including any Hazardous
Materials, or owned or operated any property or facility (and no such property
or facility is contaminated by any such substance) in a manner that has given or
would give rise to any claim for damages, including any damages for response
costs, corrective action costs, personal injury, property damage or natural
resources damages, pursuant to any Environmental Laws.  For this section
“Hazardous Materials” means any substance, pollutant, contaminant, material, or
waste, or combination thereof, whether solid, liquid, or gaseous in nature,
subject to regulation, investigation, control, or remediation under any
Environmental Laws.  Neither the Company nor any of its Predecessors or
Affiliates has, either expressly or by operation of law, assumed or undertaken
any liability, including any obligation for corrective or remedial action, of
any other person relating to Environmental Laws.  No facts, events or conditions
relating to the past or present facilities, properties or operations of the
Company, nor any of its Predecessors or Affiliates, will prevent, hinder, or
limit continued compliance with any applicable Environmental Laws or give rise
to any damages or any other liabilities under any Environmental Laws.


4.20           Litigation.  There are no pending actions, suits or proceedings
against or affecting the Company, its Subsidiaries or any of its or their
properties that could, if decided adversely to the Company, reasonably be
expected to have a Material Adverse Effect, and to the Company’s Knowledge, no
such actions, suits or proceedings are threatened or contemplated.  There are
not pending governmental or other investigations or enquiries or proceedings
concerning the Company, its Subsidiaries or any of their properties that could,
if decided adversely to the Company, reasonably be expected to have a Material
Adverse Effect, and to the Company’s Knowledge, no such investigations,
enquiries or proceedings are threatened or contemplated.


4.21           Financial Statements.  The financial statements included in each
SEC Filing comply with the rules and regulations of the SEC with respect thereto
(including accounting requirements) as in effect at the time of filing of such
reports and present fairly, in all material respects, the consolidated financial
position of the Company as of the dates shown and its consolidated results of
operations and cash flows for the periods shown.  Such financial statements have
been prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”)
(except as may be disclosed therein or in the notes thereto, and, in the case of
quarterly financial statements, as permitted by Form 10-Q under the 1934
Act).  Except as set forth in the financial statements of the Company included
in the SEC Filings filed prior to the Effective Date, neither the Company nor
any of its Subsidiaries has incurred any liabilities, contingent or otherwise,
except those incurred in the ordinary course of business, consistent (as to
amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.  The Company
recognizes revenue consistent with GAAP.
 
 
-13-

--------------------------------------------------------------------------------



 
4.22           Undisclosed Liabilities.  The Company has no liability that would
be required by GAAP to be set forth on a balance sheet other than (a)
liabilities reflected in the SEC Filings, (b) accounts payable and accrued
expenses accruing after September 30, 2007 in the ordinary course of business or
in accordance with this Agreement, or (c) liabilities otherwise reflected herein
or in the Disclosure Letter.


4.23           Insurance Coverage.  The Company and each Subsidiary maintains in
full force and effect insurance coverage for the business being conducted and
properties owned or leased by the Company and each Subsidiary that the Company
believes is adequate against all liabilities, claims and risks against which
would be prudent, given the totality of the circumstances, for the Company to
insure. The premiums for the insurance policies have been fully paid.  The
insurance afforded under such policies is comparable in type of coverage to that
maintained by persons engaged in the manufacturing processes similar to that
engaged in by the Company and in amounts comparable to manufacturing entities of
similar size engaged in similar processes. Such policies are in full force and
effect and will remain so through the Final Closing.  None of such insurance
policies are subject to retroactive premium adjustment in respect of prior
periods.


4.24           Product Warranty. The reserves set forth in the financial
statements of the Company are sufficient to cover any liability associated with
the failure of any product manufactured, sold, leased, or delivered by the
Company to be in conformity with all applicable laws, contracts, and all express
and implied warranties.  No product designed, manufactured, sold, leased, or
delivered by the Company is subject to any guaranty, warranty, or other
indemnity or similar liability beyond the guaranties, warranties and indemnities
set forth in governing agreements.


4.25           Product Liability.  The Company does not have any liability (and,
to the Knowledge of the Company, there is no basis for any present or future
action against the Company giving rise to any liability) arising out of any
injury to individuals or property as a result of the ownership, possession, or
use of any product designed, manufactured, sold, leased, or delivered by the
Company.


4.26           Listing.  The Company’s Common Stock is quoted on the NASDAQ
Capital Market.  The Company has not received any oral or written notice that
its Common Stock will be delisted from the NASDAQ Capital Market nor that its
Common Stock does not meet all requirements for the continuation of such
quotation and the Company satisfies the requirements for the continued listing
of its Common Stock on the NASDAQ Capital Market.
 
 
-14-

--------------------------------------------------------------------------------


 


4.27           Brokers and Finders.  No Person will have, as a result of actions
or omissions of the Company in connection with the transactions contemplated by
the Transaction Documents, any valid right, interest or claim against or upon
the Company, any Subsidiary or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than as described in Section 4.21 of
the Disclosure Letter.


4.28           No Directed Selling Efforts or General Solicitation.  In
connection with the offer or sale of any of the Shares Neither the Company nor
any Person acting on its behalf has conducted (a) any general solicitation or
general advertising (as those terms are used in Regulation D promulgated by the
SEC (“Regulation D”)), or (b) any direct selling efforts (as that term is used
in Regulation S).


4.29           Private Placement.  Subject to the accuracy of the
representations and warranties of the Investor in Section 5, the offer and sale
of the Shares to the Investor as contemplated hereby is exempt from the
registration requirements of the 1933 Act is being made pursuant to the
exemption afforded by Regulation S.  The Company agrees not to register any
transfer of the Shares not made in accordance with the provisions of Regulation
S.


4.30           Questionable Payments.  Neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any of their respective current or
former shareholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any Subsidiary, has on behalf of the Company
or any Subsidiary or in connection with their respective businesses:  (a) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.


4.31           Transactions with Affiliates.  Except as disclosed in the SEC
Filings or filings made by Affiliates of the Company on EDGAR pursuant to the
1934 Act, none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than as holders of capital
stock, stock options, warrants and/or other rights convertible into or
exercisable for capital stock, and for services as employees, officers and
directors), that is required by governing rules to be disclosed in any SEC
Filings or filing by an Affiliate of the Company.


 
-15-

--------------------------------------------------------------------------------


 
 
4.32           Internal Controls.  The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company has established
disclosure controls and procedures (as defined in 1934 Act Rules 13a-14 and
15d-14) for the Company and designed such disclosure controls and procedures to
ensure that material information relating to the Company, including the
Subsidiaries, is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed period report under the 1934 Act, as the case may be, is being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of a date within 90 days prior to the
filing date of the most recently filed periodic report under the 1934 Act (such
date, the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the 1934 Act the conclusions of the certifying officers
about the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 307(b) of Regulation S-K) or, to the Company’s Knowledge, in
other factors that could significantly affect the Company’s internal
controls.  The Company maintains and will continue to maintain a standard system
of accounting established and administered in accordance with GAAP and the
applicable requirements of the 1934 Act.

 
4.33           No Manipulation of Stock.  Neither the Company, nor any of its
directors, officers or Controlling Persons (other than Persons that become
Controlling Persons as a result of the transactions contemplated by this
Agreement), has taken or will, in violation of applicable law, take, any action
designed to or that might reasonably be expected to cause or result in, or which
has constituted, stabilization or manipulation of the price of the Common Stock
to facilitate the sale or resale of the Shares.


4.34           Company Not an “Investment Company”.  The Company has been
advised of the rules and requirements under the Investment Company Act of 1940,
as amended (the “Investment Company Act”).  The Company is not, and immediately
after receipt of payment for the Shares will not be, an “investment company” or
(except to the extent one of the Investor is an “investment company”) an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act and (except to the extent one of the Investor is an “investment
company”) shall conduct its business in a manner so that it will not become
subject to the Investment Company Act.


4.35           Contracts.  The contracts described in the SEC Filings that are
currently material to the Company are in full force and effect on the Effective
Date, and, except as described in the SEC Filings, neither the Company nor, to
the Company’s Knowledge, any other party to such contracts is in breach of or
default under any of such contracts which would have a Material Adverse Effect.
 
 
-16-

--------------------------------------------------------------------------------




4.36           Insolvency.  No order has been made or petition presented or
resolution passed for the winding up of the Company or for the appointment of a
provisional liquidator to the Company or for an administration order in respect
of the Company.  No receiver and manager has been appointed by any person of the
whole or any part of the business or assets of the Company.


4.37           Disclosures.  Neither the Company nor any Person acting on its
behalf has provided the Investor or its agents or counsel with any information
that constitutes or might constitute material, non-public information, unless
the Investor requested any such information and executed and delivered to the
Company a confidentiality and non-disclosure agreement in respect of such
information prior to its disclosure to the Investor.  The written materials
delivered to the Investor in connection with the transactions contemplated by
the Transaction Documents and the Transaction Documents themselves (including
the exhibits and schedules thereto and the Disclosure Letter) do not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading.  The information set out in this
Agreement and the Disclosure Letter (including any annexures to the Disclosure
Letter) is true, accurate, complete and not misleading.  The Company has
provided all information requested by the Investor and not omitted to disclose
any information which would be material to a purchase of shares in a transaction
of the nature contemplated hereby.  For purposes of the preceding sentence, the
Company shall be deemed to have disclosed to the Investor all information
contained in the SEC Filings; provided, however, no information contained in the
SEC Filings shall constitute an exception in respect of any representation or
warranty set out in Section 4.1 through 4.36 inclusive unless, and only to the
extent, expressly referenced or incorporated by reference in such representation
or warranty.


5.           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company that:


5.1           Organization and Existence.  The Investor is a validly existing
limited liability company and has all requisite limited liability company power
and authority to invest in the Shares pursuant to this Agreement.


5. 2           Authorization.  The execution, delivery and performance by the
Investor of the Transaction Documents have been duly authorized and will each
constitute the valid and legally binding obligation of the Investor, enforceable
against the Investor in accordance with their respective terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.


5. 3           Purchase Entirely for Own Account.  The Shares to be received by
the Investor hereunder will be acquired for the Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and the Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act.  Except as disclosed in writing on the signature page
of the Investor to this Agreement, the Investor is not a registered broker
dealer or an entity engaged in the business of being a broker dealer.

 
-17-

--------------------------------------------------------------------------------


 
 
5. 4           Investment Experience.  The Investor acknowledges that it can
bear the economic risk and complete loss of its investment in the Shares and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.


5. 5           Disclosure of Information.  The Investor has had an opportunity
to receive all additional information related to the Company requested by it and
to ask questions of and receive answers from the Company regarding the Company,
its business and the terms and conditions of the offering of the Shares.  The
Investor acknowledges receipt of copies of the SEC Filings.  Neither such
inquiries nor any other due diligence investigation conducted by the Investor
shall modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.


5. 6           Restricted Securities/ Hedging Restrictions.  In addition to
complying with all other restrictions set forth herein, the Investor agrees to
resell the Shares only (and acknowledges and agrees that the Company shall be
required to refuse to register any resale or other transfer of the Shares not
made) in accordance with the provisions of Regulation S, pursuant to
registration under the 1933 Act or pursuant to an available exemption from such
registration.  The Investor acknowledges that, among other restrictions,
Regulation S prohibits the transfer of the Shares to, or for the account or
benefit of, any U.S. person or within the United States.  The Investor will not
engage in any hedging transactions involving the Shares except in compliance
with Regulation S.


5.7           Legends.  It is understood that, except as provided below,
certificates evidencing the Shares may bear the following or any similar legend:


(a)           THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE
SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
EXCEPT IN COMPLIANCE WITH REGULATION S PROMULGATED UNDER THE SECURITIES ACT,
PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION.  ANY SUCH DISPOSITION MADE WITHOUT REGISTRATION
UNDER THE SECURITIES ACT SHALL NOT BE MADE UNLESS THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL OR OTHER EVIDENCE, SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.  HEDGING TRANSACTIONS INVOLVING
THE SECURITIES REPRESENTED HEREBY SHALL NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH REGULATION S UNDER THE SECURITIES ACT.


(b)           If required by the laws and regulations of Canada, any state or
any province in connection with the issuance or sale of the Shares, the legend
required by such law or regulation.
 
 
-18-

--------------------------------------------------------------------------------



 
Upon the earlier of (i) registration for resale pursuant to the Registration
Rights Agreement and receipt by the Company of the Investor’s written
confirmation that such Shares have been disposed in compliance with the
prospectus delivery requirements of the 1933 Act or (ii) Rule 144(k) or
successor provision becoming available, the Company shall, upon an Investor’s
written request, promptly cause certificates evidencing the Shares to be
replaced with certificates which do not bear such restrictive legends.


5.8           Non US Person.  The Investor is not a "U.S. Person" (as defined in
Regulation S) and is not acquiring the Shares for the account or benefit of any
U.S. Person.  Without limiting the generality of the foregoing, the Investor is
not acquiring the Shares for the account or benefit of any of the
following:  (i) a natural person resident in the United States, (ii) a
partnership or corporation organized or incorporated under the laws of the
United States or formed by a U.S. Person principally for the purpose of
investing in securities not registered under the 1933 Act, (iii) an estate of
which any executor or administrator is a U.S. Person, (iv) a trust of which any
trustee is a U.S. Person, (v) an agency or branch of a foreign entity located in
the United States, (vi) a non-discretionary account or similar account held by a
dealer or other fiduciary for the benefit or account of a U.S. Person, or (vii)
a non-discretionary account or similar account held by a dealer or other
fiduciary organized, incorporated, or resident in the United States.  The
Investor is domiciled in the United Arab Emirates and has no present intention
of becoming a resident of any other country.  The Investor was not solicited to
purchase the Shares while present in the United States.  The Investor was
outside the United States at the time of executing this Agreement and delivering
it to the Company.


5.9           No General Solicitation.  The Investor did not learn of the
investment in the Shares as a result of any advertisement, article, notice or
other communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar.


5.10           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Investor.


5.11           Prohibited Transactions.  During the last thirty (30) days prior
to the Effective Date, the Investor has not, directly or indirectly, nor has the
Investor made any recommendation or suggestion regarding trading in the Common
Stock to or known of any Person who has, effected or agreed to effect any short
sale, whether or not against the box, established any “put equivalent position”
(as defined in Rule 16a-1(h) under the 1934 Act) with respect to the Common
Stock, granted any other right (including, without limitation, any put or call
option) with respect to the Common Stock or with respect to any security that
includes, relates to or derives any significant part of its value from the
Common Stock or otherwise sought to hedge its position in the Shares (each, a
“Prohibited Transaction”).
 
 
-19-

--------------------------------------------------------------------------------


 

 
5.12           Compliance with Domestic Law.  The offer, sale and purchase of
the Shares pursuant to this Agreement does not and will not violate any laws of
the Investor’s jurisdiction of domicile and incorporation, including without
limitation, any securities laws or  foreign exchange or foreign investment laws,
and no governmental or other third party consents need to be obtained under the
laws of Investor’s jurisdiction in connection with this Agreement and the
closing of the transactions contemplated hereunder.


6.  Conditions to Closing.


6.1           Conditions to the Investor’s Obligations.  The obligation of the
Investor to purchase the Shares at each Closing is subject to the fulfillment,
on or prior to the respective Closing Date, of the following conditions, any of
which may be waived by the Investor:


(a)           The representations and warranties made by the Company in Section
4 hereof shall be true and correct on the Effective Date and on the respective
Closing Date, except to the extent any such representation or warranty expressly
speaks as of a different date, in which case such representation or warranty
shall be true and correct as of such different date.  The Company shall have
performed in all material respects all obligations and conditions herein
required to be performed or observed by it on or prior to the respective Closing
Date.


(b)           Since the date of this Agreement, there shall not have occurred
any events, occurrences, changes, effects or conditions of any character which,
individually or in the aggregate, have had or could reasonably be expected to
have, in the Investor’s opinion (acting reasonably), a Material Adverse Effect
on the Company.


(c)           The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, and waivers necessary or appropriate for
consummation of the purchase and sale of the Shares and the consummation of the
other transactions contemplated by the Transaction Documents, all of which shall
be in full force and effect (except for filings referenced as post-closing
filings and described in Section 4.5).


(d)           The Company shall have executed and delivered the Registration
Rights Agreement.


(e)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(f)           The Company shall have delivered at the Initial Closing to the
Investor a copy of a Certificate, executed on behalf of the Company by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Initial
Closing Date, certifying to the fulfillment of the conditions specified in
subsections (a), (b), (c) and (e) of this Section 6.1.
 
 
-20-

--------------------------------------------------------------------------------



 
(g)           The Company shall have delivered to the Investor at the Initial
Closing a copy of a Certificate, executed on behalf of the Company by its
Secretary, dated as of the Initial Closing Date, certifying the resolutions
adopted by the Board of Directors of the Company approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Shares, certifying the current versions of the Articles of
Continuance and Bylaws of the Company and certifying as to the signatures and
authority of persons signing the Transaction Documents and related documents on
behalf of the Company.


(h)           The Investor shall have received opinion letters from Canadian and
U.S. legal counsel for the Company, dated as of the Initial Closing Date, in
form and substance reasonably acceptable to the Investor to and collectively
contains affirmative opinions in substantially  the effect  set forth in Exhibit
B.


(i)           No stop order or suspension of trading shall have been imposed by
the SEC or any other governmental regulatory body or the NASDAQ Capital Market
with respect to public trading in the Common Stock.


6.2           Conditions to Obligations of the Company.  The Company’s
obligation to sell and issue the Shares at each Closing to the Investor is
subject to the fulfillment to the satisfaction of the Company on or prior to the
respective Closing Date of the following conditions with respect to the
Investor, any of which may be waived by the Company:


(a)           The representations and warranties made by the Investor in Section
5 hereof shall be true and correct in all respects when made and shall be true
and correct in all respects on the respective Closing Date with the same force
and effect as if they had been made on and as of said date.  The Investor shall
have performed in all material respects all obligations and conditions herein
required to be performed or observed by it on or prior to the respective Closing
Date.


(b)           The Investor shall have executed and delivered the Registration
Rights Agreement.


(c)           The Investor shall have delivered the portion of the Purchase
Price to the Company due on the respective Closing Date.


(d)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


6.3           Termination of Obligations to Effect Closing; Effects.


(a)           The obligations of the Company, on the one hand, and the Investor,
on the other hand, to effect the Closing shall terminate as follows:
 
-21-

--------------------------------------------------------------------------------


 

 
(i)           Upon the mutual written consent of the Company and the Investor;


(ii)           By the Company if (A) any of the conditions set forth in Section
6.2 shall have become incapable of fulfillment, and shall not have been waived
by the Company, or (B) the Company has satisfied all conditions set forth in
Section 6.1 with respect to the respective Closing and the Closing has not
occurred prior to 5:00 P.M. New York time on the deadline set forth in Section 3
with respect for the respective Closing Date.


By the Investor if (A) any of the conditions set forth in Section 6.1 shall have
become incapable of fulfillment, and shall not have been waived by the Investor,
or (B) the Investor has satisfied all conditions set forth in Section 6.2 with
respect to the respective Closing and the Closing has not occurred prior to 5:00
P.M. New York time on the deadline set forth in Section 3 with respect for the
respective Closing Date.


(iii)           By the Investor if the Company is in breach of any of the
representations and warranties set forth in Section 4.


provided, however, that, except in the case of clauses (ii), (iii) or (iv)
above, the party seeking to terminate its obligation to effect the Closing shall
not then be in breach of any of its representations, warranties, covenants or
agreements contained in this Agreement or the other Transaction Documents if
such breach has resulted in the circumstances giving rise to such party’s
seeking to terminate its obligation to effect the Closing.


(b)           If the Investor terminates this Agreement pursuant to clause (iii)
or (iv) above, the Company shall reimburse the Investor for all attorneys fees
relating to the negotiation, preparation, execution or termination of the
Transaction Documents.


(c)           Nothing in this Section 6.3 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.


7.           Covenants and Agreements of the Company.


7.1           No Conflicting Agreements.  The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investor under the
Transaction Documents, including without limitation, any action or steps that
would cause the offer and/or sale of the Shares to be integrated with other
offerings.  The Company will not conduct any offering other than the
transactions contemplated hereby that will be integrated with the offer or
issuance of the Shares.
 
-22-

--------------------------------------------------------------------------------


 


7.2           Compliance with Laws.  The Company will comply in all material
respects with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.


7.3           Listing of Underlying Shares and Related Matters.  Promptly
following the Closing, the Company shall take all necessary action to cause the
Shares to be listed on each national securities exchange, or quotation system,
if any, upon which shares of Common Stock are then listed (subject to official
notice of issuance) and shall maintain such listing so long as any shares of
Common Stock are listed on such exchange or quotation system. The Company will
maintain the listing of its Common Stock on the NASDAQ Capital Market or, in its
discretion, the American Stock Exchange, NASDAQ Global Market or New York Stock
Exchange (any such exchange on which the Common Stock is listed, the “Principal
Market”) and will comply in all respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of the Principal Market,
provided that the foregoing shall not prohibit the Company from delisting if at
any time as a result of a change of control or otherwise the Company is no
longer required to register its Common Stock under Section 12 of the 1934 Act.
The Company will provide within two (2) Business Days to the Investor copies of
all notices it receives notifying the Company of the threatened and actual
delisting of the Common Stock from the Principal Market.


7.4           Market Regulations.  The Company shall notify the SEC, the
Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Shares to the Investor.


7.5           Termination of Covenants.  The provisions of Sections 7.1 through
7.4 shall terminate and be of no further force and effect upon the earlier of
(i) the mutual consent of the Company and the Investor or (ii) the date on which
the Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.


7.6           Prohibited Transactions.  Prior to the earliest of (i) the
termination of this Agreement, (ii) the date on which the Registration Statement
has been declared effective, and (iii) the Effectiveness Deadline, the Investor
shall not engage, directly or indirectly, nor shall any Person acting on behalf
of or pursuant to any understanding with the Investor engage, in a Prohibited
Transaction.  The Investor acknowledges and agrees that in order to enforce the
foregoing covenant, the Company may impose stop-transfer instructions with
respect to any of the Common Stock of the Investor or its transferee until such
time as the Registration Statement has been declared effective.


8.           Lock-up; Leak-out.


8.1           Lock-Up.  In addition to any restrictions and limitations required
by applicable securities laws, rule and regulations, Investor shall not at any
time offer, sale, pledge, conveyance, transfer or make commitment to do any of
the foregoing (each a “Transfer”) any of the Shares that are of Lock-Up Shares
(as defined below).
 
 
-23-

--------------------------------------------------------------------------------



 
8.2           Leak-Out.


(a)           Prior to and including the second anniversary of the Closing, all
of the Shares shall be Lock-Up Shares and shall be subject to the restriction on
Transfer set forth in Section 8.1.


(b)           Following the second anniversary of the Closing, two-thirds (round
up to the nearest Share) of the Shares shall be Lock-Up Shares and shall be
subject to the restriction on Transfer set forth in Section 8.1.


(c)           Following the third anniversary of the Closing, one-third (round
up to the nearest Share) of the Shares shall be Lock-Up Shares and shall be
subject to the restriction on Transfer set forth in Section 8.1


(d)           Following the fourth anniversary of the Closing, none of the
Shares of the Shares shall be Lock-Up Shares.


8.3           Legends.  In addition to any other legend placed on the Shares
pursuant to this Agreement, the following legend shall be imprinted on each
stock certificate representing a Lock-Up Share (with the “Applicable Date” to be
the date on which the Shares represented by the particular certificate cease to
be Lock-Up Shares):


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CONTRACTUAL
PROHIBITIONS ON TRANSFER CONTAINED IN A PURCHASE AGREEMENT BETWEEN THE ISSUER
AND THE ORIGINAL PURCHASER OF SUCH SECURITIES.  SUCH CONTRACTUAL PROHIBITIONS
EXPIRE ON [APPLICABLE DATE], AT WHICH TIME THIS LEGEND MAY BE REMOVED. A COPY OF
SUCH AGREEMENT IS AVAILABLE FROM THE ISSUER UPON REQUEST.


Upon any Share’s ceasing the be a Lock-Up Share, the Company shall, upon an
Investor’s written request, promptly cause certificates evidencing the Shares to
be replaced with certificates which do not bear such restrictive legend.


8.4           Stop Transfer Instructions. The Company may place stop transfer
instructions on the Shares so as to restrict the Transfer of the Shares except
in accordance with the terms of this Agreement.


8.5           Permitted Transfers during Lock-Up/Leak-Out
Period.  Notwithstanding anything contained in this Section 8, the Investor may
transfer Lock-Up Shares to its Affiliates or subsidiaries provided that the
transferee executes an agreement to be bound by all the terms and conditions of
this Agreement in connection with the Shares acquired.
 
 
-24-

--------------------------------------------------------------------------------



 
8.6           Beneficial Rights; Additional Resale Restrictions. Except as
otherwise provided in this Agreement or any other agreements between the parties
hereto, the Investor shall be entitled to its beneficial rights of ownership of
the Shares, including the right to vote the Shares for any and all
purposes.  The resale restrictions on the Shares set forth in this Agreement
shall be in addition to all other restrictions on transfer imposed by applicable
United States and state securities laws, rules and regulations.


9.           Survival and Indemnification.


9.1          Survival.  The representations and warranties contained in this
Agreement shall survive the Closing of the transactions contemplated by this
Agreement, to the extent the Closing occurs, for a period of one year from the
Closing Date.  Unless terminated as provided in the following sentence, the
covenants and other provisions of this Agreement shall survive during the terms
set forth with respect thereto in this Agreement, and if no such term is set
forth herein, for one year from the date of Closing.  With respect to all
parties, if the Closing does not occur, no representations, warranties,
covenants or agreements shall survive termination under Section 6.3.


9.2           Indemnification.


(a)           The Company agrees to indemnify and hold harmless the Investor and
its Affiliates and their respective manager, members, employees and agents from
and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorneys’ fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under this
Agreement, and will reimburse any such Person for all such amounts as they are
incurred by such Person.


(b)           The Investor agrees to indemnify and hold harmless the Company and
its Affiliates and its directors, officers, employees and agents from and
against any and all Losses to which such Person may become subject as a result
of any breach of representation, warranty, covenant or agreement made by or to
be performed on the part of the Investor under this Agreement, and will
reimburse any such Person for all such amounts as they are incurred by such
Person.


9.3          Conduct of Indemnification Proceedings.  Promptly after receipt by
any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 9.2, such Indemnified Person shall promptly notify
the person from which indemnification is sought (the “Indemnifying Person”) in
writing and the Indemnifying Person shall assume the defense thereof, including
the employment of counsel reasonably satisfactory to such Indemnified Person,
and shall assume the payment of all fees and expenses; provided, however, that
the failure of any Indemnified Person to so notify promptly the Indemnifying
Person shall not relieve the Indemnifying Person of its obligations hereunder
except to the extent, and only to the extent, that the Indemnifying Person is
materially prejudiced by such failure to notify promptly.  In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the retention of such counsel; or (ii) in
the reasonable judgment of counsel to such Indemnified Person representation of
both parties by the same counsel would be inappropriate due to actual or
potential conflicts of interest between them.  The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the
Indemnifying Person shall indemnify and hold harmless such Indemnified Person
from and against any loss or liability (to the extent stated above) by reason of
such settlement or judgment.  Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, the
Indemnifying Person shall not effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability arising out of such proceeding.
 
 
-25-

--------------------------------------------------------------------------------


 


10.           Miscellaneous.


10.1                      Successors and Assigns.  This Agreement may not be
assigned by a party hereto without the prior written consent of the Company or
the Investor, as applicable.  The provisions of this Agreement shall inure to
the benefit of and be binding upon the respective permitted successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


10.2                      Counterparts; Faxes.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  This Agreement
may also be executed via facsimile, which shall be deemed an original.


10.3                      Titles and Subtitles.  The titles and subtitles used
in this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


10.4                      Notices.  Unless otherwise provided, any notice
required or permitted under this Agreement shall be given in writing and shall
be deemed effectively given as hereinafter described (i) if given by personal
delivery, then such notice shall be deemed given upon such delivery, (ii) if
given by telex or telecopier, then such notice shall be deemed given upon
receipt of confirmation of complete transmittal, (iii) if given by mail, then
such notice shall be deemed given upon the earlier of (A) receipt of such notice
by the recipient or (B) ten (10)  days after such notice is deposited in first
class mail, postage prepaid, and (iv) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given two Business Days
after delivery to such carrier.  All notices shall be addressed to the party to
be notified at the address as follows, or at such other address as such party
may designate by ten days’ advance written notice to the other party:
 
 
-26-

--------------------------------------------------------------------------------



 
If to the Company:


Altair Nanotechnologies, Inc.
204 Edison Way
Reno, Nevada 89502
Attention: Alan Gotcher
Fax:  (775) 856-1619
email: agotcher@altairnano.com


With a copy to:


Parr Waddoups Brown Gee & Loveless
185 South State Street, Suite 1300
Salt Lake City, UT  84111
Attn:  Bryan T. Allen
Fax: (801) 532-7750
Email: bta@pwlaw.com


If to the Investor:


Al Yousuf, LLC
By courier:
Mezzanine Floor, Yamaha Showroom
Sheikh Zayed Road
Dubai, United Arab Emirates


By mail:
P.O. Box 25
Dubai, United Arab Emirates
Attn: Iqbal Al Yousuf
Fax: +971.4.339.5544
Email: eyousuf@alyousuf.com


With a copy to:


Akin Gump Strauss Hauer & Feld LLP
P.O. Box 120939
Dubai, United Arab Emirates
Attn: John Podgore
Fax: +971.4.332.5024
Email: jpodgore@akingump.com


 
 
-27-

--------------------------------------------------------------------------------



 
10.5     Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith.  In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party that does not
prevail in such proceedings shall pay the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings.


10.6           Amendments and Waivers.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the
Investor.  Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any Shares purchased under this Agreement
at the time outstanding, each future holder of all such Shares, and the Company.


10.7           Publicity.  No public release or announcement concerning the
transactions contemplated hereby shall be issued (i) by the Investor without the
prior consent of the Company (which consent shall not be unreasonably
conditioned or withheld), or (ii) by the Company with the prior consent of the
Investor identified therein (which consent shall not be unreasonably conditioned
or withheld).  The foregoing shall not prohibit any party hereto from issuing
any release or filing any report that is required by law or the applicable rules
or regulations of any securities exchange or securities market.  The Investor
understands that the Company is required to file a Current Report on Form 8-K
describing the terms of the Transaction Documents and to include the Transaction
Documents as Exhibits and hereby consents to such filing.


10.9           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.


10.10         Entire Agreement.  This Agreement, including the Exhibits and the
Disclosure Letters, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.


10.11        Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
 
-28-

--------------------------------------------------------------------------------



 
10.12         Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York and United States
District Court located in the New York City, New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.  Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.


10.13         Currency. All reference to dollars ($) or currency in this
Agreement are to United States Dollars.


[signature page follows]
 
 
 
 


-29-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Purchase Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.




The Company:
ALTAIR NANOTECHNOLOGIES INC.
             
By: /s/ Alan Gotcher                                                      
 
Name: Alan Gotcher
 
Title: President and CEO
               
Investor:
AL YOUSUF, LLC
             
By: /s/ Ipbal Al Yousuf                                          
 
Name: Iqbal Al Yousuf
 
Title: President

 
 
 
 








Signature Page to Purchase Agreement
Altair Nanotechnologies Inc. and Al Yousuf, LLC


--------------------------------------------------------------------------------




Exhibit A
to
Purchase Agreement




Registration Rights Agreement




[see attached]
 
 

 



--------------------------------------------------------------------------------




Exhibit B
to
Purchase Agreement




Form of Company Legal Opinion


Canadian Opinions


1.
The Corporation is a corporation existing under the laws of Canada.

 
2.
The Corporation has the corporate power and authority to enter into the
Agreements, and to consummate the transactions contemplated thereby, including
the issuance and delivery of the Shares to the Investor.

 
3.
The Corporation has taken all necessary corporate action to authorize the
execution and delivery by it of the Agreements and the performance by the
Corporation of its obligations under the Agreements, including the issuance and
delivery of the Shares to the Investor.

 
4.
To the extent that such matters are governed by the laws of the Province of
Ontario and the laws of Canada applicable therein, the Agreements has been duly
executed and delivered by the Corporation.

 
5.
The Shares have been validly created and allotted and, when issued to the
Investor in accordance with the terms of the Agreements, will be validly issued
and outstanding as fully paid and non-assessable common shares of the
Corporation.

 
6.
No consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any governmental authority is required
in connection with the execution and delivery by the Corporation of the
Agreements or the performance by the Corporation of its obligations under the
Agreements on the Closing.

 


U.S. Opinions


1.           No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority on the part of the Corporation is required in
connection with the consummation of the purchase and sale of the Shares under
the Purchase Agreement, other than as set forth in Section 4.5of the Purchase
Agreement.


2.           The Agreements constitutes the valid and binding agreement of the
Corporation, enforceable against the Corporation in accordance with its
terms.   [Relies on Canadian foundational opinions; Nevada and U.S. law]




 

--------------------------------------------------------------------------------